oOo 3S Ss DO UO FP WY Ne

MB SB BR MB KO BRO BRD ORD OD mee ee el
oa st HNO SH UU SPLUMGLULNOUUlUlLr Sl hlUWOCOlUlUOCOOCOOllCUCUCU NUNN ORO Slr

 

DAVID Z. CHESNOFF, ESQ.

Nevada Bar No. 2292

RICHARD A, SCHONFELD, ESQ.

Nevada Bar No. 6815

CHESNOFF & SCHONFELD

520 South Fourth Street CLERK US DISTRICT COURT

Las Vegas, Nevada 89101 DISTRICT OF NEVADA

Tel.: (702) 384-5563 DEPUTY

Fax: (702) 598-1425
dzchesnoff@cslawoffice.net
rschonfeld@cslawoffice.net

 

—— FILED

——— ENTERED —— SERVED ON

——— RECEIVED
COUNSEL/PARTIES OF RECORD

 

 

MAY 21 2019

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA
Plaintiff,

Vv.

CHARLES BURTON RITCHIE, and

BENJAMIN GALECKI,
a/k/a ZENCENSE BEN

RYAN MATTHEW EATON,

Defendants.

DISTRICT OF NEVADA

eee se

eee! Nene” Same” Stee! Sener Ser! Senge Semmes” Sree” “ee Ym”

 

ORDER FOR PRODUCTI
UNITE

CASE NO: 2:15-cr-285-APG-PAL

ON OF STATE PRISONER PURSUANT TO TITLE 18,

 

 

 

 

D) STATES CODE, SECTION 3621(d)

 

This Court hereby Orders the United States Marshal or any other authorized officer, to
produce one ARTHUR LEROY BERRIER (Inmate #1904200), now confined at Fairfax

County Adult Detention Center, in the State of Virginia, in the custody of the warden or

the person there in charge, before the United States District Court, at Las Vegas, Nevada

on June 17, 2019 at 9:00 a.m. in Courtroom 6C before Judge Andrew Gordon, for

TESTIMONY, or at any time thereafter as a Federal Judge or Magistrate may direct, so that

said person may appear in accordance with law in the case of:

United States of America v. Ritchie et al. - Case No. 2:15-CR-00285-APG-GWF

Hf

Hf

 
So Oo ~~ DW A SP WH NF

hw ro BOQ BO BO BD BD BRD BRO ee lhl
oo sa ONO Uw BP YH HN KH Oo Oo WwW HS DO A FP WY YY KS CS

 

and after said person shall have appeared, to return said person to the aforementioned custody
as may be directed by a Federal Judge or Magistrate.

IT IS SO ORDERED.

Dated this 2° day of May, 2019

a

TED STAT 1 OUR

Respectfully Submitted:
CHESNOFF & SCHONFELD

/s/ Richard A. Schonfeld

DAVID Z, CHESNOFF, ESQ.

Nevada Bar #2292

RICHARD A, SCHONFELD, ESQ.
Nevada Bar No. 6815

520 South Fourth Street

Las Vegas, Nevada 89101

Attorneys for Defendant, Benjamin Galecki

 
